ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers’ Compensation Court of Appeals filed January 12, 1999, be, and the same is, affirmed without opinion. See Minnesota Rules of Civil Appellate Procedure 136.01, subdivision 1(b).
IT IS FURTHER ORDERED that the motion of American National Insurance Company and CNA Insurance Company to strike Issue I of the employee’s brief be, and the same is, denied.
Employee is awarded $400 in attorney fees.
BY THE COURT:
/s/J.E. Lancaster Associate Justice